In a claim to recover damages for personal injuries, the claimant appeals from a judgment of the Court of Claims (Soto, J.), dated August 22, 2011, which, upon a decision of the same court dated June 16, 2011, made after a trial, is in favor of the defendant and against him dismissing the claim.
Ordered that the appeal is dismissed, without costs or disbursements.
“It is the obligation of the appellant to assemble a proper record on appeal” (Matison v County of Nassau, 290 AD2d 494, 495 [2002]; see Milowski v Michael, 69 AD3d 909, 909 [2010]; Nakyeoung Seoung v Vicuna, 38 AD3d 734, 735 [2007]; Singh v Getty Petroleum Corp., 275 AD2d 740, 740 [2000]). Here, the appellant failed to include in the record on appeal a copy of the trial transcript. Since, under the circumstances, the record is inadequate to enable this Court to render an informed decision on the merits, the appeal must be dismissed (see Hazell v State of New York, 81 AD3d 893 [2011]; Milowski v Michael, 69 AD3d at 909; Robertson v United Equities, Inc., 61 AD3d 838, 839 [2009]; Nakyeoung Seoung v Vicuna, 38 AD3d at 735; Gerhardt v New York City Tr. Auth., 8 AD3d 427, 427-428 [2004]; Matison v County of Nassau, 290 AD2d at 495; Lowry v Suffolk County Water Auth., 287 AD2d 551, 552 [2001]).
Eng, P.J., Austin, Hinds-Radix and LaSalle, JJ., concur.